DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks
This communication is considered fully responsive to the amendment filed on 06/16/2022.
Claims 1-2, 4, 10, 11, 19, 20  have been amended.
New claims 21-24 has been added and no claim has been canceled.
In view of the applicant’s amendment, the previous rejection under 35 USC § 112 (b) have been withdrawn. 
In view of the applicant’s amendment, the previous specification objection have been withdrawn

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,785,630 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 10, and 19 is the inclusion of the limitation, " receive a data packet comprising a second identifier from a proximate device, a wireless short-range communication connection procedure to be initiated between the apparatus and the proximate device, wherein the wireless short-range communication connection procedure complies with the proximity-based communication technology." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 10, and 19 including the first identifier from a remote resource wherein the first identifier is associated with a group of device.

New cited Bogatin et al. (US 20120057456 A1) discloses “A method and apparatus for a wireless device comprising means for receiving first packets of an IP flow utilizing a wireless link to a cellular base station or a Wi-Fi access point during a first time interval; means for receiving second packets of an IP flow utilizing a wireless link to another wireless device during the first time interval; and means for recovering the IP flow utilizing the first and second packets .” (Paragraph [0006]).

New cited Zaid  et al. (US 20110112969 A1) discloses “a vehicle reservation from a wireless communication device is received, the vehicle reservation is authenticated, and access to the vehicle is provided after authenticating the vehicle reservation. In various embodiments, a system for vehicle access control includes a vehicle access control component that is configured to provide access to a vehicle and a communication interface for communication with a wireless communication device, a communication interface for communication with a wireless communication device. Access to the vehicle is provided when a vehicle reservation is received from the wireless communication device.” (Paragraph [abstract]).


Each of prior arts of record and above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-9, 11-18, 20-24 depending on claims 1, 10, and 19 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                  

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411